       Case 4:18-cv-00404-JGZ Document 16 Filed 01/09/19 Page 1 of 5




 1
     JEAN E. WILLIAMS,
     Deputy Assistant Attorney General
 2   Environment & Natural Resources Division
     SETH M. BARSKY, Chief
 3
     MEREDITH L. FLAX, Assistant Chief
 4   SARAH J. SHEFFIELD, Trial Attorney
     HI Bar Number 10415
 5
     U.S. Department of Justice
 6   Environment & Natural Resources Division
     Wildlife & Marine Resources Section
 7
     Ben Franklin Station, P.O. Box 7611
 8   Washington, D.C. 20044-7611
     Telephone: (202) 305-0211
 9   Facsimile: (202) 305-0275
10   Email: sarah.sheffield@usdoj.gov
11   Attorneys for Defendants
12
                                 IN THE UNITED STATES DISTRICT COURT
13                                  FOR THE DISTRICT OF ARIZONA
14
15    Center for Biological Diversity,                        )   CASE NO. 4:18-cv-000404-TUC-JGZ
                                                              )
16                       Plaintiff,                           )   DEFENDANTS’ UNOPPOSED
17                                                            )   MOTION FOR STAY OF
                                  v.                          )   ADMINISTRATIVE RECORD
18                                                            )   DEADLINE IN LIGHT OF LAPSE OF
19    David Bernhardt, in his official                        )   APPROPRIATIONS
      capacity as Acting Secretary of the                     )
20    Department of Interior; U.S. Fish and                   )
21    Wildlife Service,                                       )
                                                              )
22                       Defendants.                          )
23                                                            )
                                                              )
24                                                            )
                                                              )
25
26
27
28


     MOTION FOR STAY OF RECORD DEADLINE                                                        1
     Center for Biological Diversity v. Zinke, 4:18-cv-00404-TUC-JGZ
       Case 4:18-cv-00404-JGZ Document 16 Filed 01/09/19 Page 2 of 5




 1
 2
              Pursuant to Local Rule 7.3, the United States of America hereby moves for a stay

 3   of the January 18, 2019 administrative record deadline in the above-captioned case.
 4
              1.       At the end of the day on December 21, 2018, the appropriations act that had
 5
     been funding the Department of Justice expired and appropriations to the Department
 6
 7   lapsed. The same is true for several other Executive agencies, including Defendants, the
 8
     United States Department of Interior and the United States Fish and Wildlife Service
 9
     (“FWS”). The Department does not know when funding will be restored by Congress.
10
11            2.       Absent an appropriation, Department of Justice attorneys and employees of
12   FWS are prohibited from working, even on a voluntary basis, except in very limited
13
     circumstances, including “emergencies involving the safety of human life or the
14
15   protection of property.” 31 U.S.C. § 1342.
16            3.       Undersigned counsel for the Department of Justice therefore requests a stay
17
     of the January 18, 2019 deadline for Defendants to file the administrative record until
18
19   Congress has restored appropriations to the Department. See ECF No. 15.

20            4.       If this motion for a stay is granted, undersigned counsel will notify the
21
     Court as soon as Congress has appropriated funds for the Department of Justice and
22
23   Defendant agencies. Defendants propose that, within one week of restoration of

24   appropriations, Defendants will confer with Plaintiff and will file a new schedule for the
25
     administrative record deadline.
26
              5.       Currently, Defendants do not anticipate that the lapse of appropriations will
27
28   affect any other deadlines, but will reevaluate this determination, in consultation with

     MOTION FOR STAY OF RECORD DEADLINE                                                      2
     Center for Biological Diversity v. Zinke, 4:18-cv-00404-TUC-JGZ
       Case 4:18-cv-00404-JGZ Document 16 Filed 01/09/19 Page 3 of 5



     Plaintiff, as time goes on. If the lapse in appropriations extends through January, the
 1
 2   parties may need to file an additional request to stay the current briefing schedule.
 3
              6.       This is Defendants’ first request for extension of time for any filing in this
 4
     case.
 5
 6            7.       Opposing counsel has authorized counsel for the Government to state that
 7
     Plaintiff has no objection to this motion.
 8
              Therefore, although we greatly regret any disruption caused to the Court and the
 9
10   other litigants, the Government hereby moves for a stay of the administrative record
11   deadline in this case until Department of Justice attorneys are permitted to resume their
12
     usual civil litigation functions.
13
14
15   Dated: January 9, 2019
16
17                                                           Respectfully submitted,
18
                                                             JEAN E. WILLIAMS,
19                                                           Deputy Assistant Attorney General
20                                                           Environment & Natural Resources Division
                                                             SETH M. BARSKY, Chief
21                                                           MEREDITH L. FLAX, Assistant Chief
22
                                                             /s/ Sarah J. Sheffield
23                                                           SARAH J. SHEFFIELD
24
                                                             Trial Attorney HI Bar Number 10415
                                                             U.S. Department of Justice
25                                                           Environment & Natural Resources Division
                                                             Wildlife & Marine Resources Section
26
                                                             Ben Franklin Station
27                                                           P.O. Box 7611
                                                             Washington, DC 20044-7611
28


     MOTION FOR STAY OF RECORD DEADLINE                                                          3
     Center for Biological Diversity v. Zinke, 4:18-cv-00404-TUC-JGZ
       Case 4:18-cv-00404-JGZ Document 16 Filed 01/09/19 Page 4 of 5




 1
                                                             Phone: (202) 305-0211
                                                             Fax: (202) 305-0275
 2
                                                             Attorneys for Defendants
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     MOTION FOR STAY OF RECORD DEADLINE                                                 4
     Center for Biological Diversity v. Zinke, 4:18-cv-00404-TUC-JGZ
       Case 4:18-cv-00404-JGZ Document 16 Filed 01/09/19 Page 5 of 5




 1                                         CERTIFICATE OF SERVICE
 2            I hereby certify that on January 9, 2019, I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF system, which will send notification of such to
 4
 5   the attorneys of record.
 6
 7
                                                                       /s/ Sarah J. Sheffield
 8                                                                     Sarah J. Sheffield
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     MOTION FOR STAY OF RECORD DEADLINE                                                         5
     Center for Biological Diversity v. Zinke, 4:18-cv-00404-TUC-JGZ
